     Case 5:20-cv-01898-JWH-KS Document 25 Filed 01/27/21 Page 1 of 3 Page ID #:103




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      JESSE CHACON, JR.,                )          NO. EDCV 20-1898-JWH (KS)
11                                      )
                      Plaintiff,        )
12
              v.                        )          ORDER ACCEPTING FINDINGS AND
13                                      )          RECOMMENDATIONS OF UNITED
      RALPH DIAZ, et al,                )          STATES MAGISTRATE JUDGE
14
                      Defendants.       )
15
      _________________________________ )
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the Report and
19    Recommendation of United States Magistrate Judge (the “Report”), and Plaintiff’s Objections
20    to the Magistrate Judge’s Report (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and
21    Federal Rule of Civil Procedure 72(b), the Court has conducted a de novo review of those
22    portions of the Report to which objections have been stated.
23          The Objections largely reiterate Plaintiff’s earlier positions regarding the Magistrate
24    Judge’s authority and the propriety of the Eastern District’s decision to transfer the action to
25    the Central District. The remainder of the Objections consist of new arguments, which Plaintiff
26    did not previously present, concerning the adequacy of the Complaint. The Court briefly
27    addresses the merits of these arguments below.
28

                                                    -1-
     Case 5:20-cv-01898-JWH-KS Document 25 Filed 01/27/21 Page 2 of 3 Page ID #:104




 1          First, Plaintiff challenges the Report’s conclusion that the Complaint does not support a
 2    reasonable inference that Defendant Armenta is liable for conspiring to violate Plaintiff’s First
 3    Amendment rights. Plaintiff asserts that the Complaint’s allegation that Defendant Armenta
 4    “joined this conspiracy to arbitrarily reject group appeals by the denial of a group appeal on
 5    04/03/20” is sufficient to allege that Defendant Armenta personally participated in a conspiracy
 6    to deprive Plaintiff of his First Amendment rights. (See Objections at 6.) However, the
 7    allegation that Defendant Armenta rejected a group appeal in April 2020—and the Complaint
 8    does not allege that this group appeal involved Plaintiff—does not support the inference that
 9    Defendant Armenta personally participated in depriving, or conspiring to deprive, Plaintiff of
10    his constitutional rights. Accordingly, the Report rightly concluded that the Complaint is
11    devoid of allegations that Defendant Armenta personally participated in a deprivation of
12    Plaintiff’s constitutional rights. The Magistrate Judge initially concluded that Plaintiff could
13    correct this defect with amendment, but Plaintiff refused to file a First Amended Complaint.
14          Plaintiff also challenges the Report’s conclusion that the Complaint does not state a First
15    Amendment claim. Specifically, in the Objections, Plaintiff contends that the emergency
16    regulations banning group appeals improperly discriminate against prisoner speech on the basis
17    of content or viewpoint, in violation of Plaintiff’s First Amendment right to free speech.
18    (Objections at 6-8.) However, the Complaint does not mention—much less allege—content or
19    viewpoint discrimination. (Complaint at CM/ECF Page ID 7, 11.)
20          Finally, in the Objections, Plaintiff contends that the Complaint states a claim for
21    conspiracy because it alleges that Defendants committed acts that they were unlikely to
22    undertake without an agreement between them. (Objections at 8-9) (quoting Lacey v. Maricopa
23    Cty., 693 F.3d 896 (9th Cir. 2012)). The Complaint alleges that, in March and April 2020, two
24    prison officials at Ironwood State Prison (“ISP”) rejected group appeals (only one of which
25    involved Plaintiff), and, at some unspecified time, the California Department of Corrections
26    and Rehabilitation (“CDCR”) enacted regulations banning group appeals. These allegations do
27    not support an inference that Defendants were unlikely to take these actions absent an
28    agreement between them or that all seven Defendants—the two ISP officials in Blythe, CA and

                                                     -2-
     Case 5:20-cv-01898-JWH-KS Document 25 Filed 01/27/21 Page 3 of 3 Page ID #:105




 1    the five CDCR officials in Sacramento, CA—had reached an agreement to violate Plaintiff’s
 2    constitutional rights. Again, the Magistrate Judge initially concluded that Plaintiff could
 3    remedy this defect with amendment, but Plaintiff refused to file a First Amended Complaint.
 4          Ultimately, the crux of Plaintiff’s argument appears to be that other prisoners have filed
 5    civil rights challenges to one or more of the government actions challenged in the Complaint,
 6    and these other prisoners’ complaints were served out. The fact that another prisoner may have
 7    stated a claim about the same government actions at issue in Plaintiff’s Complaint does not
 8    compel the conclusion that Plaintiff states a claim about these actions in his Complaint. Indeed,
 9    the Magistrate Judge initially dismissed the Complaint with leave to amend, suggesting that it
10    was possible for Plaintiff to amend his pleading to state a viable claim, or claims, that would
11    warrant service on one or more defendants. Plaintiff, however, repeatedly refused to comply
12    with the Magistrate Judge’s orders. Accordingly, the Magistrate Judge concluded that granting
13    Plaintiff further opportunities to amend the Complaint would be futile.
14          The Court, having completed its review of Plaintiff’s Objections, accepts the findings
15    and recommendations set forth in the Report. IT IS ORDERED that Judgment shall be entered
16    dismissing Plaintiff’s federal claims with prejudice and his state claims without prejudice.
17
18    DATED: January 27, 2021
19                                                     ______________________________________
20                                                                JOHN W. HOLCOMB
                                                          UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                     -3-
